PER CURIAM
Petitioner seeks review of LUBA’s decision that Washington County lacked jurisdiction to adopt an amendment to its comprehensive plan map. We held that the City of Hillsboro lacked authority to deny reconsideration of the county’s decision to adopt the same proposed amendment in Standard Ins. Co. v. City of Hillsboro, 97 Or App 625, 776 P2d 1313 (1989). As explained in that opinion, the county did not make a final and appealable land use decision. ORS 197.015(10) (a) (A). Therefore, LUBA was without jurisdiction.
Reversed and remanded with instructions to dismiss proceedings.